THE   ATI'ORNEY            GENERAL
                               OF     TEXAS

CWAWPOHD     c. MAIKTIN     AUSTIN.   Txcxan    18711
  AIT"RNFz:Y GENERAL             August 30, 1972


     Hon. David K. Brinkerhoff                 Opinion No. M-1204
     County Attorney
     Hardeman County Courthouse                Re:   Whether Independent
     Quanah, Texas: 79252                            School District& are
                                                     barred from collecting
                                                     ad valorem taxes in-
                                                     curred prior to Decem-
                                                     ber 30th, 1939, and
     Dear Mr. Brinkerhoff:                           related questions.
           Your request for an official opinion ie as follows:
                 "The following questions have been presented to
                 me by the tax assessor-collector for Quanah
                 Independent School District:
                 "1) Does the 1965amendment becoming effective
                 July 1, 1966, to Section No. 1 of V.A.C.S.,
                 Art. 7336f, barring the collection of all delin-
                 quent ad valorem taxes prior to and including
                 December 31, 1939, apply to independent school
                 districts? Did the Legislature intend to include
                 school districts in their language 'or other
                 defined subdivisions'?
                 "2) If school taxes are not barred by Art. 7336f,
                 ae amended, what is the statute of limitations
                 period applicable to school taxee with reference
                 to V.A.C.S., Art. 7298?
                 “3)  In summary, are delinquent echo01 taxes
                 prior to July 1, 1941 not barred but only subject
                 to an affirmative defenee plea of statutes of
                 limitations, provided echool districts sue for
                 collection of these delinquent taxes?




                                      -5903-
                                                     .      .




Hon. David K. Brinkerhoff, page 2        (M-1204)


          "4) Also, if school taxee are not barred by Art.
          7336f, as amended, does the Board of Trustees of
          an independent school district have authority to
          cancel and relieve delinquent taxes prior to
          December 31, 1939, under the authority of Attorney
          General Opinion No. O-5095(1943)?
          "Your consideration and advice with respect to the
          above questions will be most appreciated."
     In 1935 the 44th Legislature enacted Senate Bill No.
407, becoming effective ninety days after May 2, 1935, Section
1 of which read as follows:
               "The collection of all delinquent, ad valorem
          taxes due the State, County, Municipality or other
          defined Subdivision that were delinquent prior to
          December 31, 1919, ie forever barred."
     This etatute was codified in Vernon's TexaE Civil Statutee
as Article 7336f.
     In 1965 the 59th Legielature amended Section 1 of this
Article to read a8 follows:
               "The collection of all delinquent ad valorem
          taxes due the State, County, Municipality or other
          defined subdivisions that were delinquent prior to
          and including December 31, 1939, la forever barred."
      The office of Attorney General of the State of Texas in
the past, has interpreted the 1935 statute in two opinions to
apply to independent school districts. Opinions No. O-5095
(1943)  and No. O-6558(1945). In view of the similarity of
context of the 1965 amendment, we see no reasonable basic?for
a change of posture ae to the ambit of this limitation etatute.
     Therefore, our answer to your queetion No. 1 is that
independent school dietricte are included in the term "or
other defined subdiviaione" of the statute.




                            -5904-
Hon. David K. Brinkerhoff, page 3    "   (M-1204)


     Article 7298, as last amended in 1953, reads as follows:
                "No delinquent taxpayer shall have the right to
          plead
          -.     in any court or in any manner rely upon any
          Statute of Limitation by way of defense against
          the,payment of taxes due from him or her to the
          State, .or any county, city, town, Navigation District,
          Drainage District, Road,,District,Levee Improvement
          District, Reclamation District, Irrigation District,
          WateryImprovement District, Water Control and Improve-
          ment District, Water Control and Preeervation District,
          Fresh Water Supply District, School District or other
          taxing authority; provided that this law shall not
          apply to collection of delinquent school taxes assessed
          prior ~to July 1, 1941; and provided further that no
          suit shall be brought for the collection of delinquent
          personal property taxes of any taxing authority unless
          instituted within four (4) years from the time the
          same shall become delinquent."
     Our answer to your question number 2 is that Article
7336f bars the collection of all ad valorem taxes which were
delinquent prior to and includin December 31, 1939. Opinion
Attorney General No. o-6558Wd.
     Our answer to question No. 3 is: The collection of
those school taxes delinquent prior to and including December
31, 1939 is barred by Article 7336f. Those school taxes on
land which became delinquent after December 31, 1939 and which
were assessed prior to July 1, 1941 are the proper subject of
a suit for their collection, though a defense by plea of any
statutes of limitation which may be authorized could be
asserted. Article 7298; Attorney General Opinion Nos. O-6558,
supra, V-39(1947), WW-107(1957) and WW-463(1958). However,
the first provision in Article 7298 Is not in itself a statute
of limitation. Article 7298 does provide a clear limitation
period of four years as to taxes on personal property.
     Your fourth question is answered by our answers~to your
questions two and three.




                            :5905-
                                                                 -- .
                                                                        . .

Hon. David K. Hrinkerhoff, page &          (M-1204)


                        -SUMMARY-
               Inde endent school districts are included in
          the term P'or other defined subdivisions" set out
          in Article 7336f, Vernon's Civil Statutes.
               Delinquent school taxes assessed prior to
          July 1, 1941, and after December 31, 1939, are
          not barred from collection, but are subject to
          an affirmative limitation defensive plea as pro-
          vided in Article 7298, Vernon's Civil Statutes.

                                       WfsJ
                                          very truly,



                                              General of Texas
Prepared by R. L. Lattimore
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Arthur Sandlin
Carol Cunningham
Lynn Taylor
Sig Aronson
SAMUEL D. MCDANIEL
Staff Legal Assistant
ALFRED WALKER
Executive Director
NOLA WHITE
First Assistant




                              -5906-